                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION
                                 AT COVINGTON

CRIMINAL ACTION NO. 17-20-DLB-HAI-1
CIVIL ACTION NO. 18-103-DLB-HAI

UNITED STATES OF AMERICA                                                     PLAINTIFF


v.             ORDER ADOPTING REPORT AND RECOMMENDATION


LARRY S. COMBS III                                                        DEFENDANT

                                 ****************

I.     INTRODUCTION

       This matter is before the Court on Defendant Larry S. Combs III’s pro se Motion to

Vacate, Set Aside, or Correct Sentence under 28 U.S.C. § 2255. (Doc. # 68). Consistent

with local practice, this matter was referred to United States Magistrate Judge Hanly A.

Ingram for the purpose of reviewing the Motion and preparing a Report and

Recommendation (“R&R”). On January 29, 2019, Judge Ingram issued his R&R, wherein

he recommends that Defendant’s Motion be denied. (Doc. # 85). Defendant having filed

Objections to the R&R (Doc. # 88), and the United States having responded (Doc. # 89),

the R&R is now ripe for the Court’s review. For the reasons set forth herein, Defendant’s

Objections (Doc. # 88) are overruled and the R&R (Doc. # 85) is adopted as the findings

of fact and conclusions of law of the Court.

II.   FACTUAL AND PROCEDURAL BACKGROUND

       On December 1, 2017, Defendant Larry Combs pled guilty to conspiring to

distribute heroin and crack cocaine. (Docs. # 29, 55, and 56). At sentencing, Defendant’s



                                               1
counsel, Christopher L. Jackson, conceded that Combs qualified as a career offender

under the Sentencing Guidelines. (Doc. # 76 at 3). Defendant was sentenced to 138

months of imprisonment, to be followed by ten years of supervised release. (Docs. # 62

and 63). Defendant did not appeal his conviction or sentence. (Doc. # 68 at 2).

       On June 14, 2018, Defendant filed the instant Motion to Vacate, in which he raised

three arguments. First, Defendant asserted that the federal prosecutor in his case failed

to disclose exculpatory evidence in violation of his due process rights pursuant to Brady

v. Maryland, 373 U.S. 83 (1963). Id. at 4. Second, Defendant alleged that he was

improperly classified as a career offender based on his prior conviction for drug trafficking

in Ohio state court. Id. at 5. Third, Combs made several claims of ineffective assistance

of counsel (“IAC”), including that his attorney performed deficiently by failing to challenge

Defendant’s conspiracy charge. (Doc. # 70 at 4). Defendant also claimed that his guilty

plea—which included an appeal and collateral-attack waiver—was unknowing and

unintelligent because his counsel was ineffective. (Doc. # 68 at 6). In support of his

Motion to Vacate, Defendant submitted a memorandum, two exhibits, and a Supplement.

(Docs. # 68-1, 68-2, and 70). The United States filed a Response in Opposition. (Doc. #

81) and Defendant submitted a Reply. (Doc. # 84).

       In his R&R, Judge Ingram found that by pleading guilty, Combs validly waived all

claims other than ineffective assistance of counsel (“IAC”), and thus his Plea Agreement

barred his Brady claim and his career-offender claim. (Doc. # 85 at 3-8). Judge Ingram

also rejected Defendant’s argument that his attorney was ineffective for failing to

challenge Combs’s classification as a career offender, finding that Defendant’s prior

trafficking conviction was sufficient to qualify as a career-offender predicate under United



                                             2
States v. Robinson, 333 F. App’x 33 (6th Cir. 2009). Id. at 11. Finally, Judge Ingram

found that Defendant’s attorney had not been ineffective for failing to challenge the

Indictment, which charged Defendant with conspiracy to violate the drug laws. Id. at 5-6.

       Defendant filed Objections to Judge Ingram’s R&R on February 22, 2019. (Doc. #

88). The United States filed a Response to the Objections on March 8, 2019. (Doc. #

89).

III.   ANALYSIS

       A.    Standard of Review

             The Court reviews de novo those portions of the R&R to which specific

objections have been filed. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). Where

no objections are made, or the objections are vague or conclusory, the Court is not

required to review under any standard. Thomas v. Arn, 474 U.S. 140, 150 (1985); United

States v. Jenkins, No. 6:12-cr-13-GFVT, 2017 WL 3431834, at *1 (E.D. Ky. Aug. 8, 2017).

The findings of fact and conclusions of law in the R&R to which Defendant has not

objected are adopted as the Court’s. Arn, 474 U.S. at 150.

       Allegations in pro se habeas complaints are held to a less stringent standard and

are construed liberally, however “inartfully pleaded.” Franklin v. Rose, 765 F.2d 82, 84-

85 (6th Cir. 1985) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)). However, an

objection that does “nothing more than state a disagreement with a Magistrate’s

suggested resolution, or simply summarizes what has been presented before, is not an

‘objection’ as that term is used in this context.” United States v. Shephard, No. 5:09-cr-

81-DLB, 2016 WL 9115464, at *1 (E.D. Ky. Sept. 18, 2016) (quoting VanDiver v. Martin,

304 F. Supp. 2d 934, 938 (E.D. Mich. 2004)). Thus, “objections that merely restate



                                            3
arguments raised in the memoranda considered by the Magistrate Judge are not proper,

and the Court may consider such repetitive arguments waived.” Holl v. Potter, No. C-1-

09-618, 2011 WL 4337038, at *1 (S.D. Ohio Sept. 15, 2011). Where an objection is simply

a repetition of what the magistrate judge has already considered, it fails “to put the Court

on notice of any potential errors in the Magistrate’s R&R.” Shephard, 2016 WL 9115464,

at *1 (citing VanDiver, 304 F. Supp. 2d at 938).

       B.      Defendant’s Objections1 are overruled.

               i.      Defendant’s conspiracy conviction was valid.

       Defendant first objects to Judge Ingram’s conclusion that there was sufficient

evidence to find Defendant guilty of conspiracy to distribute narcotics—and by extension,

that Defendant’s attorney was not ineffective for failing to argue that the conspiracy

charge should be dismissed. (Doc. # 88 at 2-3, 6-7). Defendant’s Objection is meritless.

The Superseding Indictment from September 14, 2017 alleges that Defendant and James

Cole “did conspire with one another and others” to distribute controlled substances. (Doc.

# 29 at 1) (emphasis added). When it came to light that James Cole was misidentified as

Combs’s co-conspirator, the United States dismissed all charges against Cole. See

(Docs. # 48 and 49). During a proffer with the Government on November 8, 2017,

Defendant confirmed that Cole was not involved in the conspiracy and revealed that his


1       In his Objections, Defendant alleges that his attorney was constitutionally ineffective
because of his “failure and refusal to file an appeal after being instructed to do so.” (Doc. # 88 at
7). The Court recognizes that such an allegation, if not contradicted by the record, would ordinarily
entitle Defendant to an evidentiary hearing. Defendant, however, failed to make this allegation in
his original Motion to Vacate (Doc. # 68) or in his Supplemental Memorandum (Doc. # 70).
Rather, he waited until he filed his objections to make such an allegation. For this reason,
Defendant has waived his IAC claim as it pertains to his attorney’s failure to file a notice of appeal.
See Murr v. United Sates, 200 F.3d 895, 902 n.1 (6th Cir. 2000) (stating that absent “compelling
reasons,” the Magistrate Judge Act “does not allow parties to raise at the district court stage new
arguments or issues that were not presented to the magistrate”).

                                                  4
co-conspirator was in fact an individual by the name of “Gilley.” (Doc. # 81-1) (affidavit of

Christopher Jackson). Combs later admitted in his Plea Agreement that he conspired

with Gilley. (Doc. # 56 at 1-2).

       Defendant argues that once all charges were dismissed against his co-defendant,

the government could no longer prove a conspiracy. As Judge Ingram correctly observed,

however, “[a] defendant may be indicted and convicted despite the names of his co-

conspirators remaining unknown, as long as the government presents evidence to

establish an agreement between two or more persons, a prerequisite to obtaining a

conspiracy conviction.” United States v. Rey, 923 F.2d 1217, 1222 (6th Cir. 1991). It

follows that a defendant may be convicted of a conspiracy even after his sole co-

defendant is dismissed from the case if there is evidence of a conspiracy with another,

unindicted individual. United States v. Otobo, 995 F.2d 1068, 1993 WL 196053, at *3-4

(6th Cir. 1999) (per curiam) (unpublished table decision). Such is the case here, as

Defendant admitted in his Plea Agreement that he conspired with Gilley to distribute

heroin and crack cocaine. He may not walk back from that admission now. See United

States v. Conyers, 603 F. App’x 462, 465 (6th Cir. 2009) (finding that “[t]he admissions in

[defendant’s] plea agreement establish the elements of [conspiracy].”). Therefore, the

Magistrate Judge did not err in finding Defendant’s conspiracy conviction to be valid and

Defendant’s Objection on this basis is overruled.

       Judge Ingram was also correct in denying Defendant’s IAC claim as it related to

his attorney’s failure to challenge the Indictment charging Defendant with conspiracy. To

establish ineffective assistance of counsel, a defendant must show that his attorney’s

performance was deficient and that the deficient performance was prejudicial. Strickland



                                             5
v. Washington, 466 U.S. 668, 687 (1984). As any challenge to the validity of Defendant’s

conspiracy conviction would have been meritless, Defendant’s attorney’s failure to raise

the issue cannot be considered ineffective assistance of counsel. See Harris v. United

States, 204 F.3d 681, 683 (6th Cir. 2000). Thus, this Objection is overruled.

              ii.    Defendant’s Brady Claim is meritless

       In his original Motion to Vacate, Defendant asserted that the United States withheld

exculpatory evidence, namely that Combs’s alleged co-defendant James Cole was

wrongfully identified and would be dismissed from the case. (Doc. # 68 at 4). In a related

claim, Defendant argued that his attorney was ineffective for “fail[ing] to deliver discovery

material shared between Prosecutor and attorney.”          Id. at 6.   Judge Ingram found

Defendant’s arguments to be conclusory and therefore waived.             (Doc. # 85 at 6).

Defendant again raises the same issues in his Objections. (Doc. # 88 at 8). The Court

concurs with Judge Ingram and finds that Defendant waived these arguments by failing

to develop them. See Dillery v. City of Sandusky, 398 F.3d 562, 569 (6th Cir. 2005).

       Even were the Court to consider Defendant’s Brady argument, it would necessarily

fail. “Constitutional error results from a Brady violation only ‘if there is a reasonable

probability that, had the evidence been disclosed to his defense, the result of the

proceeding would have been different.’” United States v. Mims, No. 13-3136, 2013 U.S.

App. LEXIS 26200, at *8 (6th Cir. Sept. 25, 2013) (quoting United States v. Bagley, 473

U.S. 667, 682 (1985)). As discussed above, Cole’s dismissal from the case had no

bearing on whether the United States could prove Combs’s involvement in a drug

conspiracy, as Combs later admitted to conspiring with a third individual (Gilley).

Consequently, Combs cannot show that he was prejudiced by the government or his



                                             6
attorney withholding information regarding Mr. Cole. Defendant’s Objection on this basis

is therefore overruled.

              iii.   Defendant may not challenge his career-offender designation.

       Defendant also contends that Judge Ingram erred in finding that Defendant was

properly sentenced as a career offender. Unfortunately for Defendant, any challenge to

his career-offender designation is barred by the waiver in his Plea Agreement, which

waived Defendant’s right to appeal and collaterally attack his conviction and sentence.

The Sixth Circuit has held that a Defendant may waive his right to appeal or collaterally

attack the district court’s application of the career-offender enhancement. Parrish v.

Kizziah, No. 18-5085, 2018 U.S. App. LEXIS 23540, at *2-3 (6th Cir. Aug. 21, 2018);

United States v. Grundy, 580 F. App’x 400, 401 (6th Cir. 2014). A defendant’s waiver is

enforceable unless it was “involuntary or the product of ineffective assistance of counsel.”

In re Acosta, 480 F.3d 421, 422 (6th Cir. 2007).

       Combs has not established that his waiver was involuntary, as he expressly stated

to the undersigned during his plea hearing that he understood and agreed to the terms of

the waiver. (Doc. # 75 at 24-25); see Jackson v. Smith, No. 16-2156, 2017 U.S. App.

LEXIS 21683, at *7 (6th Cir. Oct. 27, 2017) (holding that the defendant was “bound by his

representations at the plea colloquy absent other evidence demonstrating that his plea

was involuntary”) (citing Ramos v. Rogers, 170 F.3d 560, 566 (6th Cir. 1999)). Nor can

Defendant demonstrate that his waiver was the product of ineffective assistance of

counsel. As Judge Ingram explained, Combs was aware that his career-offender status

had yet to be determined at the time he signed his Plea Agreement. See (Doc. # 85 at

7) (citing Doc. # 75 at 12, 15). As such, even assuming as true Defendant’s allegation



                                             7
that his attorney was deficient for failing to challenge his career-offender enhancement

during sentencing (which, as discussed infra, was not the case), such deficient

representation would not have affected Defendant’s decision to waive his rights, which

occurred months earlier when he pled guilty. As Defendant knowingly and voluntarily

waived his collateral-attack rights, he is not entitled to challenge the sentencing court’s

career-offender determination.     Therefore, Defendant’s Objection to the Magistrate

Judge’s finding on this issue is overruled.

              iv.    Defendant’s counsel was not ineffective for failing to challenge
                     Defendant’s career-offender designation.

       Defendant next objects to Judge Ingram’s recommendation that his IAC claim be

dismissed as it pertains to his attorney’s decision not to challenge his career-offender

designation at sentencing. (Doc. # 88 at 5-7). This Objection is also meritless. Judge

Ingram correctly concluded that Defendant’s prior drug-trafficking conviction in Ohio state

court qualified as a “controlled substance offense” under § 4B1.1.            Although the

Defendant’s Presentence Report does not specify which Ohio statute Defendant was

convicted under, it notes that the indictment alleged that Defendant

       “knowingly prepared for shipment, shipped, transported, delivered,
       prepared for distribution, or distributed a Section II controlled substance, to
       wit: crack cocaine, when he had reasonable cause to believe that the
       controlled substance was intended for sale by him or another in an amount
       equal to or exceeding 10 grams, but less than 25 grams.

(Doc. # 86 at 12).

       This language from the indictment essentially tracks the language of Ohio Rev.

Code § 2925.03(A)(2). The Sixth Circuit has held that “[w]here the charging document

closely tracks the statutory language of the relevant subsection, the fact that the

subsection is not also identified by its number does not create any reasonable doubt about


                                              8
which subsection has been charged.” United States v. Robinson, 333 F. App’x 33, 36

(6th Cir. 2009). Thus, the record reveals that Defendant was convicted of a violation of

Ohio Rev. Code § 2925.03(A)(2). The Sixth Circuit has concluded that § 2925.03(A)(2)

criminalizes the “possession of a controlled substance with intent to distribute it” and

therefore constitutes a “controlled substance offense” for purposes of the career-offender

enhancement. See Robinson, 333 F. App’x at 35-36. District courts within the Sixth

Circuit have recently come to the same conclusion. See, e.g., Bullard v. United States,

No. 1:14-cr-411, 2017 WL 2291419, at *5 (N.D. Ohio May 25, 2017); Nesbitt v. United

States, No. 2017 U.S. Dist. LEXIS 165394, at *4 (N.D. Ohio Oct. 5, 2017).

       Defendant insists that his sentence contravenes the Sixth Circuit’s decision in

United States v. Montanez, 442 F.3d 485 (6th Cir. 2006). (Doc. # 88 at 5). The court in

Montanez held that drug-trafficking convictions under Ohio Rev. Code §§ 2925.03(A)(6)

and (9) do not qualify as career-offender predicate offenses. (Doc. # 85 at 10). As Judge

Ingram pointed out, however, Montanez says nothing about whether a prior conviction

under subsection two of § 2925.03(A) may qualify as a predicate offense under U.S.S.G.

§ 4B1.1. Defendant’s only argument for why Montanez applies here is that the Montanez

court relied on the reasoning in United States v. Wright, 43 F. App’x 848 (6th Cir. 2002),

a case involving a conviction under subsection two of Ohio Rev. Code § 2925.03(A).

However, Wright, like Robinson, points in favor of Defendant being a career offender.

The court in Wright relied on Defendant’s state-court indictment, which, like Combs’s

indictment, contained language almost identical to that in § 2925.03(A)(2). 43 F. App’x

at 852-53. This language, the court held, left “little doubt” that the defendant’s conviction

was for a “controlled substance offense.” Id. at 853.



                                             9
      Finally, the Court rejects Defendant’s argument that the Supreme Court’s decision

in United States v. Mathis affects the outcome of this case. (Doc. # 88 at 6). The Court

in Mathis held that in certain circumstances, a sentencing court would be limited to

reviewing “the indictment, jury instructions, or [the] plea agreement and colloquy” when

analyzing whether a defendant’s prior conviction counts as a “controlled substance

offense.” 136 S. Ct. 2243, 2249 (2016). Here, however, the sentencing court relied on

Defendant’s state-court indictment, which is one of the types of documents expressly

permitted by Mathis. Id. The sentencing court thus acted properly in finding Defendant

to be a career offender under the Sentencing Guidelines.

      As Defendant was properly sentenced as a career offender, his attorney’s failure

to object to his career-offender designation at the sentencing-phase was not ineffective

assistance of counsel. Harris v. United States, 204 F.3d 681, 683 (6th Cir. 2000). Thus,

Defendant’s Objection to the Magistrate Judge’s R&R on this basis is overruled.

IV.   CONCLUSION

      Accordingly, IT IS ORDERED as follows:

      (1)    Defendant’s Objections to the Magistrate Judge’s R&R (Doc. # 88) are

hereby OVERRULED;

      (2)    the Magistrate Judge’s Report and Recommendation (Doc. # 85) is

ADOPTED as the findings of fact and conclusions of law of the Court;

      (3)    Defendant’s Motion to Vacate, Set Aside, or Correct Sentence pursuant to

28 U.S.C. § 2255 (Doc. # 68) be, and is hereby, DENIED;

      (4)    the Court determines there would be no arguable merit for an appeal in this

matter and, therefore, NO CERTIFICATE OF APPEALABILITY SHALL ISSUE;



                                          10
       (5)    this matter be, and is hereby DISMISSED WITH PREJUDICE and

STRICKEN from the Court’s active docket; and

       (6)    a Judgment shall be entered contemporaneously herewith.

       This 20th day of August, 2019.




J:\DATA\ORDERS\Covington Criminal\2017\17-20 Order Adopting R&R re 2255.docx




                                             11
